Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-19 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1 and 10.
Claim 1 recites a cooking apparatus comprising: a controller configured to: repeatedly perform, for a cooking time period, a process of: turning on the microwave heater for a first time period when the simmer cooking command is received through the input device, and turning off the microwave heater for a second time period when the first time period elapses, recognize whether a door of the cooking apparatus opens in a third time period after the cooking time period elapses, and repeatedly turn on and off the grill heating portion or the convection heating portion to perform a keeping-warm process in response to recognizing that the door does not open in the third time period, wherein, during the keeping-warm process, the controller is configured to turn on the grill heating portion or the convection heating portion for a shorter period of time than it is configured to turn off the grill heating portion or the convection heating portion, wherein the third time period is a time period for which a temperature of a cooking material does not fall below predetermined temperature.
Claim 10 recites a method of controlling a cooking apparatus, the method comprising: repeatedly performing a process of turning on and off the microwave heater for a cooking time period; recognizing whether a door of the cooking apparatus opens in a third time period after the cooking time period elapses; and repeatedly turning on and off the grill heating portion or the convection heating portion perform a keeping-warm process in response to recognizing that the door does not open in the third time period, wherein during the keeping-warm process the grill heating portion or the convection heating portion is turned on for a shorter period of time than the grill heating portion or the convection heating portion is turned off, wherein the third time period is a time period for which a temperature of a cooking material does not fall below predetermined temperature which the closest prior art of record of Kim (KR-0149870), Lim (US 2014/0061189), Ishikawa (US 2003/0141295) or Uehashi (US 5,783,807) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
6/1/2021